Citation Nr: 0701273	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
low back strain with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946 and from March 1952 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas.

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board observes that, in April 2004, the veteran filed a 
claim of entitlement to service connection for an injury to 
the left hand as a result of combat.  However, the veteran is 
already service-connected for a scar of a shell fragment 
wound of the left hand.  If he wishes to file a claim for an 
increased rating for such disability, the veteran should so 
inform the RO.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Chronic low back strain with arthritis is manifested by 
moderate limitation of lumbar spine motion with discomfort, 
pain, aching, stiffness, and flare-ups, without evidence of 
neurological impairment, severe limitation of lumbar spine 
motion, severe lumbosacral strain, a vertebra fracture, 
demonstrable deformity of vertebral body, ankylosis, or 
forward flexion of the thoracolumbar spine limited to at 
least 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
low back strain with arthritis have not been met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5295 (2003), General Rating 
Formula for Diseases and Injuries of the Spine (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in July 2003, prior 
to the initial unfavorable AOJ decision issued in August 
2003. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the July 2003 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, such letter 
specifically informed the veteran that, in order to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that such 
condition has gotten worse.  Pertinent to the fourth element, 
the July 2003 letter advised him that, if he had any evidence 
in his possession that pertained to his claim to send it to 
VA.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his increased rating claim, but was not informed of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this latter element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased rating for his back 
disability, any question as to the appropriate effective date 
to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, VA treatment records and 
July 2003 and December 2003 VA examination reports were 
reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  He has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  
Moreover, the veteran was provided with VA examinations in 
July 2003 and December 2003 in order to adjudicate his 
increased rating claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected back disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is currently service-connected for chronic low 
back strain with arthritis, evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295 
(2003).  The veteran contends that he has pain, aching, 
stiffness, discomfort, and flare-ups that limit his lumbar 
spine motion.  Therefore, he claims that he is entitled to a 
rating in excess of 20 percent for such disability.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that lumbosacral strain under Diagnostic Code 
5295 is a residual condition.  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  

However, as the veteran's claim was pending at the time of 
both regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

The Board notes that the veteran's back disability has been 
evaluated under diagnostic codes referable to arthritis and 
lumbosacral strain.  Additionally, the medical evidence of 
record fails to demonstrate any neurological impairment as a 
result of such back disability.  In this regard, the Board 
observes that the July 2003 VA examiner noted that, in April 
2003, motor and sensory examinations were intact.  Also, an 
MRI study done in October 1999 revealed a protruding disc at 
L4-L5 with impingement anteriorly with no stenosis.  Neural 
vertebra foramina were patent.  However, the July 2003 VA 
examiner determined that the veteran's complaints of 
weakness/giving out of the legs and impotence were not caused 
by his back/lumbar spine condition.  Moreover, the December 
2003 VA examiner noted that there has never been a finding of 
herniated discs, stenosis, or foraminal stenosis and 
determined that there were no neurologic dysfunctions or 
complications related to the veteran's lumbar disorder.

Therefore, the diagnostic codes referable to intervertebral 
disc syndrome, to include those amended September 2002, are 
inapplicable in the instant case.  However, the September 
2003 amendments are relevant to the evaluation of the 
veteran's back disability.  The Board notes that the April 
2004 statement of the case advised him of the regulations in 
effect prior to September 2003 and as of September 2003.  
Such document also considered his back disability under all 
applicable criteria.  Therefore, there is no prejudice in the 
Board considering the regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for chronic low back strain with arthritis.  As 
noted by the July 2003 VA examiner, X-rays from 1999 
demonstrated degenerative joint disease with osteophytes and 
narrowing of L4-L5 and L5-S1.  In December 2003, X-rays 
revealed degenerative osteoarthritis and disc disease of the 
lumbar spine and, therefore, Diagnostic Codes 5010 and 5003 
are for consideration.  However, as indicated in Diagnostic 
Code 5003, pertinent to arthritis, to include arthritis due 
to trauma, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  As such, Diagnostic Codes 5292 and 5295, 
pertaining to the limitation of motion of the lumbar spine 
and lumbosacral strain, respectively, are for application.  

As noted previously, the veteran has been assigned a 20 
percent evaluation for lumbosacral strain.  However, under 
Diagnostic Code 5295, a 40 percent rating is not warranted 
unless there is evidence of severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  As the evidence of record fails to demonstrate such 
manifestations, the Board finds that the veteran is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5295.  Specifically, at his July 2003 VA examination, 
the veteran complained of constant pain, stiffness, and 
flare-ups.  Upon physical examination, the veteran's spine 
was straight without posture abnormalities.  In December 
2003, the veteran complained of pain, aching, and flare-ups.  
Upon physical examination, his spine was straight and his 
gait was normal.  There were no muscle spasms, weakness, or 
tenderness.  In both July 2003 and December 2003, range of 
motion testing revealed forward flexion to 60 degrees with a 
normal average of 90 to 95 degrees, and backward extension to 
5 degrees with the normal average of 35 degrees.  On right 
lateral flexion, the veteran had discomfort at 25 degrees.  
He also had left lateral flexion to 25 degrees with the 
normal average of 30 to 40 degrees.  On rotation, the veteran 
felt a pulling sensation and had 15 degrees of rotation to 
the right and 10 degrees to the left.  Normal was to 35 
degrees.  Therefore, while the veteran has limited lumbar 
motion with discomfort, pain, aching, stiffness, and flare-
ups, such is contemplated in his 20 percent evaluation under 
Diagnostic Code 5295.  See DeLuca, supra.  Moreover, as there 
is no evidence of lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, and abnormal mobility on forced motion, he is not 
entitled to a higher evaluation under Diagnostic Code 5295.  

The Board further finds that the veteran is not entitled to a 
higher or separate evaluation under Diagnostic Code 5292 
pertinent to limitation of lumbar spine motion.  
Specifically, as noted at his July 2003 and December 2003 VA 
examinations, the veteran had limited motion of the lumbar 
spine; however, the Board finds that such ranges of motion, 
to include consideration of pain and discomfort on use, more 
nearly approximates moderate limitation of lumbar spine 
motion, as opposed to severe.  See DeLuca, supra.  Therefore, 
the veteran is not entitled to a rating in excess of 20 
percent under Diagnostic Code 5292.  Moreover, insofar as the 
veteran's range of lumbar motion is moderately limited, such 
is already contemplated in his 20 percent evaluation under 
Diagnostic Code 5295.  Therefore, to assign a separate 
evaluation under Diagnostic Code 5292 would be pyramiding as 
the veteran would be compensated twice for the same 
manifestations.  See 38 C.F.R. § 4.14; Esteban, supra.  
Therefore, the veteran does not meet the criteria for a 
higher or separate evaluation under Diagnostic Code 5292.

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has demonstrated moderate limitation of lumbar 
spine motion, with forward flexion to 60 degrees, backward 
extension to 5 degrees, bilateral lateral flexion to 25 
degrees with discomfort, and 15 degrees of right rotation and 
10 degrees of left rotation, with a pulling sensation.  As 
the evidence fails to demonstrate favorable or unfavorable 
ankylosis of the whole spine, the thoracolumbar spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, the veteran is not entitled to a rating in 
excess of 20 percent for his service connected chronic low 
back strain with arthritis under the General Rating Formula 
for Diseases and Injuries of the Spine.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2006), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for chronic low back strain with 
arthritis.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected back disability presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected back 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 20 percent for chronic low back strain 
with arthritis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


